Citation Nr: 1814970	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty in the United States Army from February 1968 to September 1970.  He had service in the Republic of Vietnam from July 1969 to September 1970.  He was awarded the Army Commendation Medal.  He died in February 2014.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007  rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO) (mailed in February 2007), which denied service connection for status post lung metastasis, soft tissue sarcoma conversion from testicular carcinoma.

The Board considered the appeal in August 2011 and May 2013.  In August 2011, the claim was remanded to furnish a corrective notification letter pertaining to his application to reopen the previously denied claim of service connection for lung cancer.  In May 2013, the claim was reopened and then remanded for additional development.

The Board considered the appeal again in July 2013 and denied service connection for lung cancer, to include as due to herbicide agent exposure.  The Veteran appealed the Board's July 2013 decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  During the pendency of the appeal, the Veteran died and the appellant was substituted as a party in the matter.  In July 2014, the CAVC granted a joint motion that vacated and remanded the July 2013 Board decision because it relied on a June 2013 nurse practitioner's opinion that failed to consider the Veteran's individual personal risk factors in determining whether his testicular cancer was directly linked to his exposure to an herbicide agent.

The undersigned Veterans Law Judge granted an extension of ninety days from November 8, 2017 to allow the appellant to submit additional evidence.

With respect to the issues of entitlement to service connection for brain cancer and entitlement to service connection for diabetes mellitus, type 2, the August 2011 Board decision denied the former claim and granted the latter claim.  The decision is final and as such those matters are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ failed to substantially comply with the Board's January 2015 remand directives.  As such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, . . . ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Moreover, the Board finds that additional development is necessary before it can adjudicate the issue on appeal.

As a preliminary matter, the Veteran is presumed to have been exposed to an herbicide agent during his active service.  In this regard, the record shows that he served in the Republic of Vietnam from July 1969 to September 1970 (11/01/2011, Certificate of Release or Discharge from Active Duty (DD 214)), and there is no affirmative evidence in the record to establish that he was not exposed to an herbicide agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board's January 2015 remand instructed the AOJ to forward to a VA oncologist the claims file for review and to address (1) whether it was at least as likely as not that the Veteran's lung cancer was a metastasis from his earlier diagnosed testicular cancer, and if so (2) whether it was at least as likely as not that the Veteran's testicular cancer was directly related to military service, to include his conceded in-service herbicide agent exposure while serving in the Republic of Vietnam.  The remand specified that in responding to the latter question, the oncologist "must discuss fully all risk factors for cancer, including those individual factors that are particular to the Veteran . . . ." (Emphasis added.)  

In a disability benefits questionnaire completed in August 2017, a VA oncologist opined that (1) it was at least as likely as not that the Veteran's lung nodules were a metastatic site from his prior testicular cancer, and that (2) it was less likely than not that his testicular cancer was related to Agent Orange exposure.  08/08/2017, Legacy Content Manager Documents, C & P Examination.  In explaining the latter conclusion, the VA oncologist addressed risk factors for the development of testicular cancer, but failed to state whether the Veteran himself experienced any risk factors for the development of that cancer.  Therefore, the case must be returned so that the AOJ can request to examiner to provide an addendum opinion that considers individual risk factors.  See Barr v. Nicholson, 21 Vet. App. 303, 310-12 (2007) (noting that the Board had erred in failing to ensure a VA examination was adequate).   

Furthermore, the Board notes that the appeal was perfected with filing a substantive appeal received in November 2007.  The provisions of 38 U.S.C. § 7105(e) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeal was filed before February 2, 2013.

Here, in February 2018 VA received scientific publications on endocrine disruption chemicals and dioxins' impact on the male reproductive system, to include their relationship with testicular cancer.  02/06/2018, Correspondence.  This relevant medical evidence was added to the record after the latest supplemental statement of the case was issued in August 2017.  Neither the appellant nor the representative waived the appellant's right to have the AOJ review this new evidence.  Thus, the Board is returning the case to the AOJ for adjudication.  38 C.F.R. § 20.1304(c).

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since June 2013.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private testament records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that she may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that she may submit any relevant VA and private treatment records in her possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA oncologist whose notes were included in the August 2017 disability benefits questionnaire to review the claims file.  If the VA oncologist is unavailable, then another appropriate oncologist, preferably a pulmonary oncologist, should be requested to review the claims file.  The oncologist is asked to review the claims file to become familiar with the pertinent medical history.  After reviewing the claims file, the oncologist is to address the following:

 a.  Was the Veteran's testicular cancer at least as likely as not (50 percent or greater probability) a metastasis from his earlier diagnosed testicular cancer?

 b.  If the reviewing oncologist determines that the Veteran's testicular cancer was at least as likely as not a metastasis from his earlier diagnosed testicular cancer, was the Veteran's testicular cancer at least as likely as not (50 percent or greater probability) related to active service, to include conceded herbicide agent exposure therein?  In responding to this question, the oncologist must discuss fully all risk factors for cancer, including those individual factors that are particular to the Veteran, as well as whether the Veteran's testicular cancer manifested itself in an unusual manner.

 c.  If the reviewing oncologist determines that the Veteran's testicular cancer was at less likely than not a metastasis from his earlier diagnosed testicular cancer, was the Veteran's lung cancer at least as likely as not (50 percent or greater probability) related to active service, to include conceded herbicide agent exposure therein?

Consider all lay and medical evidence, to include the scientific publications on endocrine disruption chemicals and dioxins' impact on the male reproductive system, to include their relationship with testicular cancer, received in February 2018.  Consider also Dr. B. D's and the VA nurse practitioner's October 2011 and June 2013 favorable and unfavorable opinions, respectively.  See 06/05/2013, VA Examination; 05/22/2013, Medical Treatment Record - Non-Government Facility.  Moreover, consider any VA medical records, service treatment records, private medical records, medical treatise evidence of record, and any medical principles that apply to the facts and medical issues of this case.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).


